Case 4:19-cv-10372-MFL-APP ECF No. 27-27, PagelD.789 Filed 11/20/20 Page 1 of 2

EXHIBIT 26
19-cv-10372-MFL-APP ECF No. 27-27, PagelD.790 Filed 11/20/20 Page 2 of 2

Case 4

66LL0 SUIIINIA/PAOF

 

WO3"p10j@)g]|[910e
PEOG ECE ETE “$199

SOTEO6EETE 24590

Auedwo 3 J0joy piog

PIlJiSISAIG UoOqJeag pue Zuldwejs Ulogieag
Jadeuey| YH

MYLO emp y
olysy

“‘pajeluoz
sem Ajinoas pue yay ay Ayenquanz 19949) 342 YM Ajdwiod 0} papaau oy Jey} Buneadai jday eve) pue ‘uosanb jo adAj awios yse 0} SuiAs} Jday SUNNY “UIA

“BIJJO S CLEA] JO SpISU! a[qe} ay} 1e paleas sem saSpoH “U\) “OOP Jeu Aq ado s,eUeYy Ul Sem | Se SIU} Pueay |

“SUIIINIA JIA) 0} (WQBGUIaA pue) ADaI/p

UOIEUIOJUL JLY] PAaABAUOD ELEY "WOReUILUIST eIey AY 94 JO Ajdiuo 01 g auns ‘Aepli4 UO GOD [UN Laas Sem ay Os ‘Ajdtw0d 0} Syrun] aLUI} BY} Jo apIsino
Apeauje Sem ay JeEUy SUNY “AIA 01 aqeoipul 0} papsau ays BLJeW] Pjol | JUIOd yeu ‘suOIONJYsUI ALY jo Adod e apew eve pue ‘Quediup 40} UOeWUOJUT }9e}U02
DY} 10J parse suyjNy A) “Ou SeM ay ples ay Pue UO!]ESISAUOD BY} P1OIS1 OJ PazOUNe JOU Sem ay Jey} SUII|NYY IAI 19} Cue) Peay | ‘UOIesseAuod oy} ul!
Ase “odes 0yae 7S] SUT UO SpouzeuULoa4y}941 JO 9U0.yUM.Ajdwo02.o] pey ay Supeadasj dey ewe) puejesipeuYsnosy}-08 OF pey oy prey sunjseqday suyjnil
UIA, OM OJ yDeq Bunsodal 0} Jold Jaya ayy yim A}dwos 07 pepesu oy Jey] Wit pyo} pue “Ae Ul Joljses ty Oo} Juas sem Jeu) Ja]}3] 3] Jo Ados eB UTM SUTIN
oS pepiacid eve ‘au yj SuISSNOSIpP Jey 7y10M 0} Liodad 0] aay] sem ay Bulleys “Cop ayl1e sem SUIIINIA) “JIA) Ples Pue yDeq aueD pue ‘JOOP sucl]ejay
JOGe] ay} Je BUOSWOs djay o} JUaM eLeIAl ‘umopynys Bulwoodn auy gulpiedal Susaww e& SuiAey Id1J}O S$ eUeIA] Ul Jom | pue saspoy Jar ‘uosyey eueiAl ‘Aepoy

 

jenuapyuoD APAIISUaS

SUIIJAIAL “Wf zpafqns

Cury) anys ‘A/!9u.0 29

(11) Aayar ‘seBpoy SCAy) eveyy ‘uosyej~y 701
NY SPLL SLOZ ‘ZO eunc ‘Aepsunyy ues

Cu'y) auusy ‘Ail!8¥.0 “UL044

 

 

CNOA) een ‘uoszpeay
